Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 8, 9, 11-13, 15, 16, 18-20, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable under Natu et al. (U.S. PG PUB 2011/0055469) in view of Poisner et al. (U.S. PG PUB 2006/0136765).

Regarding claim 8, Natu teaches an information handling system, comprising: 
a first processor core of a multi-core processor to receive a first System Management Interrupt (SMI) event (see ¶ [0020] “In a multiprocessor system, when an SMI occurs, every thread in the system must store its save state in its own dedicated save state region in external system memory, as defined and reserved by the system BIOS during system boot.”), 
to synchronize entry into a System Management Mode (SMM) with second and third processor cores of the multi-core processor, in response to the first, second, and third processor cores being in the SMM (see ¶ [0029] “Upon entry into SMM, each processor sets its own bit in SMRAM indicating it has entered SMM. The monarch waits until all expected processors have set their bits.”), 
the first processor core to execute a first SMI handler to service the first SMI (see ¶[0020] “In a multiprocessor system, when an SMI occurs, every thread in the system must store its save state in its own dedicated save state region in external system memory, as defined and reserved by the system BIOS during system boot. The total amount of physical memory to be reserved as the SMRAM space required to capture all the save states of all the threads in the system increases linearly with the number of threads in the system”);
and the second processor core coupled to the first processor core (see ¶ [0011] “As seen, processor 100 may be a multi-core processor including a plurality of processor cores 105 and which may be formed on a single semiconductor die”), 
while the first processor core is executing the first SMI handler to service the first SMI (see ¶ [0019] “Accordingly using an on-die SMM save state in accordance with an embodiment of the present invention reduces latency and thus enables further time allocated for a SMM handler to service the SMM event (the useful work of the SMM).”).
Natu does not clearly disclose, however, Poisner teaches the second processor core to: 

and in response to a detection of the high priority SMI event, execute a second SMI handler to service the high priority SMI event, the second SMI handler to flush a memory controller of the information handling system to an non-volatile memory device of the information handling system (see ¶[0019] “Once the power failure handling mechanism 130 is notified of an AC power failure by the power supply, the mechanism may complete any pending memory write operations and flush dirty cache lines back to the main memory 150 within that short period of time during which power is maintained by the inductance and capacitance of the AC power supply. Subsequently, the power failure handling mechanism may put the computing system into a loss-prevention state, under which power to all devices except the main memory may be turned off. The main memory may be powered by a battery pack. In one embodiment, chipset 120 may have logic capable of detecting an AC power failure and notifying the power handling mechanism of the AC power failure.” See ¶ [0020] “The power failure handling mechanism may flush dirty cache lines back to the main memory though system management interrupt ( SMI) handlers. After the dirty cache lines is flushed back to the main memory, the SMI handlers may put the computing system into the loss-prevention state.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Natu by adapting the teachings of Poisner to prevent data loss due ot power failure (see ¶ [0002] of Poisner).

Regarding claim 9, Natu teaches while the first, second, and third processor core are in the SMM, the second processor core further to: in response to completion of the high priority SMI event, determine whether the first processor core is ready to exit the SMM (see ¶ [0021] “Accordingly, without an embodiment of the present invention, each processor on a SMM entry or exit needs to save/restore 
Regarding claim 11, Natu teaches further comprising: a basic input/output system (BIOS) to communicate with the first, second, and third processor cores, in response to the first SMI event, the BIOS to provide first code to the first processor and second code to the second processor code, wherein the first code causes the first processor core to execute the first SMI handler (see ¶ [0020] “Additionally, embodiments may improve scalability. In a multiprocessor system, when an SMI occurs, every thread in the system must store it’s save state in its own dedicated save state region in external system memory, as defined and reserved by the system BIOS during system boot. The total amount of physical memory to be reserved as the SMRAM space required to capture all the save states of all the threads in the system increases linearly with the number of threads in the system. For a multi-core, multi-socket system with symmetric multi-threading support, the amount of space can be fairly large (and may be on the order of approximately 256 KB, in one embodiment). By providing on-die storage for SMM save state, the need for an ever-expanding SMRAM region to accommodate all the cores and threads thereof can be avoided, thereby facilitating scale. It also obviates the necessity for BIOS to find and allocate a unique, non-overlapping region in SMRAM for every thread. Still further, this also saves memory protection regions from being implemented in silicon. In hot plug scenarios, the architecturally defined SMM save sate area in SMRAM is below 1 MB. Without an embodiment of the present invention, BIOS sets up a memory protection range and migrates out data to avoid OS attacks and/or interference when adding new processors. Embodiments obviate the need to do this because the saved state is no longer stored in OS visible memory.”).

Natu does not expressly disclose, however, Poisner teaches the second code causes the second processor core to monitor for the high priority SMI event (see ¶ [0019] “The main memory may be powered by a battery pack. In one embodiment, chipset 120 may have logic capable of detecting an AC power failure and notifying the power handling mechanism of the AC power failure.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Natu by adapting the teachings of Poisner to prevent data loss due ot power failure (see ¶ [0002] of Poisner).

Regarding claim 12, Natu teaches wherein the third processor core to execute a loop to wait for the first processor core to compete the first SMI (see ¶ [0036] “Still referring to FIG. 4, each thread may then determine whether it has been selected as the monarch (diamond 435). If not, the thread may enter into a sleep state, where it waits for the monarch thread to signal completion (block 470).”), and to synchronize the exit from the SIVM with the first processor (see ¶ [0034] “Referring now to FIG. 4, shown is a flow diagram of a method in accordance with another embodiment of the present invention. Specifically, FIG. 4 shows a flow diagram for handling entry into and exit from SMM when all logical processors need not rendezvous in the SMM state. In this way, the latency associated with waiting for all logical processors before performing SMM operations can be avoided. As seen in FIG. 4, method 400 may begin by generation of an SMI event (block 410). This SMI event may be propagated to all threads. Note that for ease of discussion it is assumed that the threads of FIG. 4 are with regard to a single processor socket, although implementations can be used to rendezvous SMM across multiple sockets.”).
Regarding claim 13, Natu teaches wherein in response to the high priority SMI event not being detected, the second processor core to determine whether the first processor core is ready to exit the SMM (see ¶ [0002] “When the SMM event has been handled, the monarch will signal the other processors to exit SMM. This synchronized entry and exit behavior is implemented to prevent any resource conflicts between the two parallel environments (OS and SMM).”).
Regarding claim 15, is an independent claim corresponding with claim 8 above, and is rejected for the same reasons.


 Regarding claim 21, Natu teaches an information handling system, comprising: 
a first processor core of a multi-core processor to receive a first System Management Interrupt (SMI) event (see ¶ [0020] “In a multiprocessor system, when an SMI occurs, every thread in the system must store its save state in its own dedicated save state region in external system memory, as defined and reserved by the system BIOS during system boot.”), 
to synchronize entry into a System Management Mode (SMM) with a second processor core of the multi-core processor, and in response to the first and second processor cores being in the SMM (see ¶ [0029] “Upon entry into SMM, each processor sets its own bit in SMRAM indicating it has entered SMM. The monarch waits until all expected processors have set their bits.”), 
the first processor core to execute a first SMI handler out of a basic input/output system (BIOS) of the information handling system to service the first SMI (see ¶[0020] “In a multiprocessor system, when an SMI occurs, every thread in the system must store its save state in its own dedicated save state region in external system memory, as defined and reserved by the system BIOS during system boot. The total amount of physical memory to be reserved as the SMRAM space required to capture all the save states of all the threads in the system increases linearly with the number of threads in the system”); 
and the second processor core of the multi-core processor coupled to the first processor core (see ¶ [0011] “As seen, processor 100 may be a multi-core processor including a plurality of processor cores 105 and which may be formed on a single semiconductor die”), 
while the first processor core is executing the first SMI handler out of a memory device of the information handling system to service the first SMI (see ¶ [0019] “Accordingly using an on-die SMM save state in accordance with an embodiment of the present invention reduces latency and thus enables further time allocated for a SMM handler to service the SMM event (the useful work of the SMM).”),
 
Natu does not clearly disclose, however, Poisner teaches the second processor core to: 

and in response to receiving the high priority SMI event, execute a second SMI handler to service the high priority SMI event, the second SMI handler to flush a memory controller of the information handling system to an non-volatile memory device of the information handling system (see ¶[0019] “Once the power failure handling mechanism 130 is notified of an AC power failure by the power supply, the mechanism may complete any pending memory write operations and flush dirty cache lines back to the main memory 150 within that short period of time during which power is maintained by the inductance and capacitance of the AC power supply. Subsequently, the power failure handling mechanism may put the computing system into a loss-prevention state, under which power to all devices except the main memory may be turned off. The main memory may be powered by a battery pack. In one embodiment, chipset 120 may have logic capable of detecting an AC power failure and notifying the power handling mechanism of the AC power failure.” See ¶ [0020] “The power failure handling mechanism may flush dirty cache lines back to the main memory though system management interrupt ( SMI) handlers. After the dirty cache lines is flushed back to the main memory, the SMI handlers may put the computing system into the loss-prevention state.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Natu by adapting the teachings of Poisner to prevent data loss due ot power failure (see ¶ [0002] of Poisner).


Claims 10, 14, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable under Natu et al. (U.S. PG PUB 2011/0055469) in view of Poisner et al. (U.S. PG PUB 2006/0136765) as applied to claim 1, 8, and 18 above, further in view of Zimmer et al. (U.S. PG PUB 2003/0093579).

However, Zimmer teaches wherein the determination of whether the first processor core is ready to exit the SMM, the second processor core to check a semaphore of the first processor (see ¶ [0045] “In general, this resource locking scheme involves storing semaphore data that tracks resource usage (e.g., I/O ports, memory), and checking this data prior to executing handler code portions that access such resources, wherein execution of such code portions are delayed until the semaphore(s) corresponding to the resources are cleared (indicating the resources are available for use).”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Natu and Poisner by adapting the teachings of Zimmer to enable concurrent event handler execution in a system management interrupt (SMI) and processor management interrupt (PMI)-based dispatch-execution framework to service an SMI or PMI event

Regarding claim 14, Natu and Poisner do not expressly disclose the second processor further to detect the high priority SMI via a signal on a dedicated pin of the multi-core processor.
However, Zimmer teaches the second processor further to detect the high priority SMI via a signal on a dedicated pin of the multi-core processor (see ¶ [0039] “In general, for IA32 processors, an xMI (SMI) event may be generated in response to activation of a pin on the system chipset, bus cycle type, or inter-processor interrupt (IPI) that cause an IA32 processor to enter SMM. For Itanium.TM. processors, an xMI (PMI) event may be generated in response to activation of a pin on the system chipset, bus cycle type, or an IPI that causes an Itanium.TM. processor to return to Physical Mode and execute code registered with the PAL (Processor Abstraction layer) for servicing PMI events.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Natu and Poisner by adapting the teachings of Zimmer to enable concurrent event handler execution in a system management interrupt (SMI) and processor management interrupt (PMI)-based dispatch-execution framework to service an SMI or PMI event.


Response to Arguments
Applicant’s arguments with respect to claim(s) 8-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194